DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the After Final Consideration Pilot Program filed on June 24, 2021.  Claims 1-9 were amended.  Thus, claims 1-9 are pending.

Allowable Subject Matter
Claims 1-9 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claims 8-9, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, an exhaust gas analysis apparatus including a light source, a measurement cell, and a light detector, designed to calculate a concentration of a measurement target component by using calibration curve data indicating a relationship between an optical spectrum obtainable by irradiating light to a sample gas and a concentration of the measurement target component contained in the sample gas, and when a subthreshold component exists, use of calibration curve data obtained without correcting the influence of the subthreshold component in a second calibration mode is more accurate for calculating the concentration of each of the measurement target components other than the subthreshold component than use N types of 
It is noted that the closest prior art, Japan Patent Publication JP 2926277 B2, provided in IDS filed 09/15/2020, to Adachi et al., is directed to a gas analysis apparatus designed to calculate a concentration of a measurement target component by using curve data indicating a relationship between an optical spectrum obtainable by irradiating light to a sample gas and a concentration of the measurement target component contained in the sample gas.
Japan Patent Publication JP 2008224598 A, provided in IDS filed 09/15/2020, to Nitta et al., is directed to determining if a measured value is caused by an interference component gas in measuring a concentration of a gas to be measured contained in a sample gas.  
Applicant’s amendments and arguments presented during the Applicant-Initiated Interview held on June 24, 2021 are persuasive.  Further, in response to the 2019 Revised Patent Subject Matter Eligibility Guidance, the Examiner determined that the set forth instant claim 1, as well as claims 8-9, is directed to patent eligible subject matter and the subject matter recited in claim 1, as well as claims 8-9, amounts to significantly more than an abstract idea, and is patent eligible.”1  The subject matter of independent claim 1, as well as claims 8-9, is directed to a practical application, pertaining to an exhaust gas analysis apparatus designed to calculate a concentration of a measurement target component by using calibration curve data indicating a relationship between an optical spectrum obtainable by irradiating light to a sample gas and a concentration of the measurement target component contained in the sample gas.  Additionally, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2106.04(a)(1)